Title: To George Washington from Thomas Mifflin, 8 May 1788
From: Mifflin, Thomas
To: Washington, George



Sir,
Philadelphia May 8th 1788.

I have the honor to transmit to your Excellency the copy of a circular letter to the State-Societies of the Cincinnati from the Gentlemen who have attended here in consequence of the recommendation of the General-Meeting in May last.
The Members present not making a Quorum no other business could be entered on. I am with the greatest Respect Your Excellencys Obedient & humble Serva⟨nt⟩

Thomas MifflinV.P.G.C.

